DETAILED ACTION
Response to Arguments
Applicant's arguments filed 07/27/22 have been considered.  With the cancellation of all rejected claims (17-20, 22-27), only claims 1-8, 10-16, previously indicated as allowable, remain pending.
Allowable Subject Matter
Claims 1-8, 10-16 appear in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the subject matter not found and not suggested by the prior art includes a container assembly for a breast pump, the container assembly including a body, neck, and valve assembly, the valve assembly configured for mating with the pump, the container assembly further defining a sealed arrangement with the pump, the valve assembly including an integrated valve with a port formed on the container assembly, and a foam assist member on an opposite side of the container assembly from the port, the foam assist member for maintaining the port closed until a specific pressure is reached, alone or in combination with the other features of the claim.
The closest prior art is to US 8,057,425 to Myers et al. (detailed in non-final rejection dated 10/12/21).  Myers lacks at least the foam assist member as claimed in combination with the other features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783